COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.
2-09-360-CV
 
SHERRI SEAY AND MICHAEL SEAY                                               APPELLANTS
 
                                                             V.
 
 BARNETT
GATHERING, LP                                                                APPELLEE
                                                                                                                            
----------
FROM COUNTY COURT AT
LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM
OPINION[1]
AND JUDGMENT
----------
We
have considered AAppellants=
Motion To Dismiss Due To Settlement,@ requesting
that we dismiss the appeal with prejudice. It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal
with prejudice.  See Tex. R. App.
P. 42.1(a)(1), 43.2(f).
Costs
of the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App.
P. 42.1(d).
PER
CURIAM
PANEL:  MCCOY and GARDNER, JJ.; and DIXON W. HOLMAN
(Senior Justice, Retired, Sitting by Assignment).
 
DELIVERED:  July 29, 2010




[1]See Tex. R. App. P. 47.4.